IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,106-01


                     EX PARTE DAVID ALLEN VASQUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. CR-16-0943-A-WHC1 IN THE 22ND DISTRICT COURT
                             FROM HAYS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of sexual assault and was sentenced to life imprisonment. The First

Court of Appeals affirmed his conviction.         Vasquez v. State, No. 01-19-00031-CR (Tex.

App.—Houston [1st Dist.] July 14, 2020) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was

deficient and that Applicant would have timely filed a petition for discretionary review but for
                                                                                                  2

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the First Court of Appeals in cause number 01-19-00031-

CR. Should Applicant decide to file a petition for discretionary review, he must file it with this

Court within thirty days from the date of this Court’s mandate. Applicant’s remaining claims are

dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     OCTOBER 05, 2022
Do not publish